DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/06/2020 was considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “properly” in claim 19 and 30is a relative term which renders the claim indefinite. The term “properly
The term “suitable” in claim 35 is a relative term which renders the claim indefinite. The term “suitable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19-22, 26-30, and 34-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funk CA2773862.
Claim 19. Funk discloses a spacing apparatus for creating a properly dimensioned gap during the installation of a flooring system, the spacing apparatus including a first element (412) extending in a first direction and joined to a projection element, the first direction and the projection element (420) being generally perpendicular to each other, the projection element having a first portion having a non-adjustable width (428-424, see Fig.11C) corresponding to a first intended expansion gap measured from a surface of the projection element in a direction parallel to the direction of the first element, the spacing apparatus further comprising the projection having a section portion (440) having a non-adjustable width (450) corresponding to a second intended expansion gap measured from said surface of the projection element in a direction parallel to the direction of the first element (Fig.11).

Claim 20. Funk discloses the length of said first element (2.500) in said first direction is greater than the length of said first portion of said projection element (0.800) and greater than the length of said second portion of said projection element (0.250, Fig.11C).

Claim 21. Funk discloses said first intended expansion gap width (0.800) is greater than said second intended expansion gap (0.250).

Claim 22. Funk discloses said width (0.250) is less than said width (0.800).

Claim 26. Funk discloses said first element (404) has two surfaces (interior and exterior surfaces), one of said surfaces for maintaining the flooring system in position during creation of a first intended expansion gap (Fig.8).

Claim 27. Funk discloses the second of said two surfaces is for maintaining the flooring system in position during creation of a second intended expansion gap.

Claim 28. Funk discloses wherein said first element has a non- adjustable width (1.000) measured in a direction perpendicular to both said first direction and said projection element (Fig.11C), the width (1.000) being different from each of the widths (0.800, 0.250) of said first and second portions of said projection element.

Claim 29. Funk discloses wherein said first element has a width (1.000) corresponding to a third intended expansion gap.

Claim 30. Funk discloses spacing apparatus (100) for created a properly dimensioned gap during the installation of a flooring system (202), the gap being defined between an edge of the flooring system and a vertical surface (Fig.1), comprising: the spacing apparatus having first (426), second (440) and third (404) portions, said first portion having a non-adjustable width (0.800), said second portion having a non-adjustable width (0.250) and said third portion having a non-adjustable width (2.500), each of said portions being selectively positioned between an edge of the flooring system and said vertical surface to form gap of one said non-adjustable widths therebetween.

Claim 34. Funk discloses the apparatus comprises a single moulded body (Pg.6:22-23).

Claim 35 as best understood. Funk discloses the apparatus comprises a single moulded body comprised of a rigid suitable thermoplastic (Pg.4:1-2).

Claim 36. Funk discloses the apparatus is removable and reusable (Pg.3:11-12).

Claim 37. Funk discloses installing a flooring system with an expansion gap (108) having a non-adjustable width selected from (0.800, 0.250, and 2.500 in Fig.11C) comprising placing a spacing apparatus (400) according to claim 19 on a subfloor (106) . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-25 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Funk CA2773862 as applied to claim 19 and 30 above.
Claim 23-25. Funk discloses the apparatus includes a shoulder (414) formed at the junction of said first element and said projection element (Fig.9) but fails to disclose two shoulders, wherein one of said shoulders is for aligning the flooring system against the first portion of said first element and one of said shoulders is for aligning the flooring system against the second portion of said first element. 
	It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to provide two shoulders instead of one for additional rigidity, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  
Claim 31-33. Funk discloses Figures 11A to 11C dimensions are exemplary only and not intended to be exhaustive or to limit the apparatus to any precise form disclosed with many modifications and variations are possible (Pg.8:18-24) but does not state the width (W) is approximately 2.54 cm, the width (T-2) is approximately 0.635 cm, the width (T-1) is approximately 1.27 cm.
	It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to provide the claimed dimension for a particular gap requirement as suggested by Funk, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633